ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive.
On pages 6-10, applicant argues the application is in condition for allowance because applicant has amended claim 1 to recite a rotary joint that couples a second element to a first element in a rotatable manner and rotates the second element with respect to the first element to rotate the locate pin about a predetermined axis extending in a horizontal direction.  Examiner disagrees.  Applicant’s amendment to the claimed invention has not been examined.
On pages 7-10, applicant further argues the application is in condition for allowance because applicant has amended the claimed invention to recite the control device is configured to execute control…  Examiner disagrees. Applicant’s amendment to the claimed invention has not been examined.
On page 10, applicant further argues the application is in condition for allowance because newly added claim 10 corresponds to claim 1.  Examiner disagrees.  Newly added claim 10 has not been considered and/or examined for patentability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726